ORDER
The opinion in the above case filed on April 7, 1987, is hereby amended as follows:
On page 5 of the slip opinion, 3 lines from the bottom of the page, [814 F.2d at 565 col. 1, 5 lines up from bottom] following the sentence which ends with the phrase “did not pose a ‘serious risk’ to the union.” add the following footnote:
In 1984 Congress amended 18 U.S.C. § 1(3), increasing the maximum fine for a federal petty offense committed by an individual from $500 to $5,000. Criminal Fine Enforcement Act of 1984, Pub.L. No. 98-596, § 8, 98 Stat. 3134, 3138 (1984).
The 1984 amendments are to apply to offenses committed after December 31, 1984. Criminal Fine Enforcement Act of 1984, Pub.L. No. 98-596, § 10, 98 Stat. 3134, 3138 (1984). Because Rife was charged with crimes committed between the dates of June 2, 1983 and December 2, 1983, the 1984 amendments are not relevant to the outcome of this case.